NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL CHANG,                                  No.    18-55494

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-06205-RGK-JC
 v.

RICKY NOH; MC CREW, LTD.; THE                   MEMORANDUM*
STYLE N, INC.; SILLA AMERICA, INC.;
DBDE, INC.; TAEK GEUN YOON; SOON
GIL PARK; DOES, 1-10,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted December 11, 2019**
                              Pasadena, California

Before: N.R. SMITH and WATFORD, Circuit Judges, and KORMAN,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
                                                                         Page 2 of 3

      1. The district court properly dismissed Chang’s conspiracy-to-defraud and

Uniform Fraudulent Transfer Act claims because both causes of action require a

transfer from a “debtor.” See Applied Equip. Corp. v. Litton Saudi Arabia Ltd.,

869 P.2d 454, 457 (Cal. 1994) (en banc); Cortez v. Vogt, 60 Cal. Rptr. 2d 841,

847–48 (Ct. App. 1997). The named defendants here are not judgment debtors;

Mungchi, Inc. is the relevant judgment debtor. Thus, the district court correctly

granted the defendants’ motion to dismiss as to these claims.

      2. The district court also properly dismissed Chang’s aiding-and-abetting

claim. “To allege aiding and abetting, a plaintiff must show that the defendant

knowingly: (1) substantially assisted or encouraged another to breach a duty, or (2)

substantially assisted another’s tort through an independently tortious act.” ESG

Capital Partners, LP v. Stratos, 828 F.3d 1023, 1039 (9th Cir. 2016). Here, Chang

failed to allege facts plausibly suggesting that any defendant knew about or

assisted in carrying out Noh’s putative breach of his fiduciary duty.

      3. Chang failed to state a claim under § 1962(c) of the Racketeer

Influenced and Corrupt Organizations Act (RICO). 18 U.S.C. § 1962(c). To

survive a motion to dismiss, Chang was required to allege facts from which to

reasonably infer the “existence of two distinct entities: (1) a person; and (2) an

enterprise that is not simply the same person referred to by a different name.”

Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361 (9th Cir.
                                                                          Page 3 of 3

2005) (internal quotation marks omitted).

      Here, Chang alleges that “the enterprise is the group of individuals, namely

RICKY NOH, TAEK GEUN YOON, SOON GIL PARK and DOES 1-5 (the

‘PERSONS’), associated in fact for the purpose of illegally transferring

assets . . . .” It is unclear from the conclusory allegations in the complaint or

Chang’s briefing how the RICO persons are separate and distinct from the alleged

enterprise. Accordingly, the district court correctly dismissed Chang’s RICO

claim. Because Chang failed to state a substantive RICO claim, his claim for

conspiracy to violate RICO fails too. Howard v. America Online Inc., 208 F.3d
741, 751 (9th Cir. 2000).

      4. Finally, Chang argues that the district court should have granted him

leave to amend. Chang did, in his opposition to the Rule 12(b)(6) motion, request

leave to amend. However, in his opposition, Chang provided no supporting

argument or authority for why leave to amend should be granted. Chang had

previously amended his complaint once by stipulation of the parties. The district

court did not abuse its discretion by denying Chang’s request for leave to amend a

second time. See Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir.

2004) (recognizing that a “district court’s discretion to deny leave to amend is

‘particularly broad’” when the plaintiff has previously amended its complaint).

      AFFIRMED.